



EXHIBIT 10.29



Execution Version
SEVENTH LOAN DOCUMENTS MODIFICATION AGREEMENT
THIS SEVENTH LOAN DOCUMENTS MODIFICATION AGREEMENT (this “Amendment”) is made
and entered into as of the 23rd day of October, 2014, by and among PRGX GLOBAL,
INC., a Georgia corporation formerly known as PRG-Schultz International, Inc.
(“PRGX”), PRGX USA, INC., a Georgia corporation formerly known as PRG-Schultz
USA, Inc. (“PRG-USA”) (PRGX and PRG-USA are each individually, a “Borrower”, and
collectively, the “Borrowers”), each of the Subsidiaries of PRGX listed on
Schedule A hereto (each such Subsidiary individually, a “Guarantor” and
collectively, the “Guarantors”), and SUNTRUST BANK, as Administrative Agent, the
sole Lender and Issuing Bank.
BACKGROUND STATEMENT
WHEREAS, Borrowers have entered into that certain Revolving Credit and Term Loan
Agreement, dated as of January 19, 2010 (as may have been and may be
subsequently amended, restated, supplemented or otherwise modified from
time-to-time, the “Credit Agreement”; all capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Credit
Agreement), with the Administrative Agent, the issuing bank thereunder and the
lenders from time to time party thereto (the “Lenders”); and
WHEREAS, Guarantors and Administrative Agent have entered into that certain
Subsidiary Guaranty Agreement, dated as of January 19, 2010 (as may have been
and may be subsequently amended, restated, supplemented or otherwise modified
from time-to-time, the “Subsidiary Guaranty Agreement”); and
WHEREAS, Borrowers and Guarantors have entered into various other instruments,
agreements, documents and writings in connection with the Credit Agreement and
the Subsidiary Guaranty Agreement (as may have been and may be subsequently
amended, restated, supplemented or otherwise modified from time-to-time,
collectively, the “Loan Documents”); and
WHEREAS, pursuant to Section 7.4(h) of the Credit Agreement, PRGX is permitted
to redeem, purchase or repurchase its common stock pursuant to open-market
purchases, privately negotiated transactions or otherwise in an amount not to
exceed $20,000,000 in the aggregate in any Fiscal Year;
WHEREAS, PRGX has requested that Administrative Agent, the Issuing Bank and the
Lenders modify the Credit Agreement to provide for an additional $7,500,000
basket for such stock redemptions, purchases or repurchases during the fourth
(4th) Fiscal Quarter of Fiscal Year 2014;
WHEREAS, Administrative Agent, the Issuing Bank and the Lenders have agreed to
so modify the Credit Agreement, as more specifically set forth herein, provided,
however, that Borrowers and Guarantors fully comply with the provisions of this
Amendment; and
WHEREAS, Guarantors are willing to reaffirm the covenants, representations and
warranties set forth in the Subsidiary Guaranty Agreement.
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which hereby is
acknowledged by the parties hereto, Borrowers, Guarantors, Administrative Agent,
the sole Lender and Issuing Bank agree as follows:



--------------------------------------------------------------------------------



1.Conditions Precedent. Notwithstanding any other provision of this Amendment,
and without affecting in any manner the rights of Administrative Agent, the sole
Lender or the Issuing Bank hereunder, it is understood and agreed that this
Amendment shall not become effective, and the Loan Parties shall have no rights
under this Amendment, until: (i) Administrative Agent shall have received
payment of an amendment fee in the amount of $7,500.00, (ii) reimbursement or
payment of all its reasonable out-of-pocket expenses incurred in connection with
this Amendment (including, without limitation, reasonable fees, charges and
disbursements of counsel to Administrative Agent), and (iii) fully executed
counterparts to this Amendment from the Loan Parties.


2.Modification of Credit Agreement. The Credit Agreement is hereby amended,
effective as of the date hereof, by deleting Section 7.4(h) in its entirety and
replacing it with the following:


“(h)    To the extent permitted by Section 7.5(iii), PRGX’s redemption, purchase
or repurchase of its common stock pursuant to open-market purchases, privately
negotiated transactions or otherwise, provided, however, that such redemptions,
purchases and repurchases do not exceed $20,000,000 in the aggregate in any
Fiscal Year, provided further, however, that PRGX shall be permitted to make
additional redemptions, purchases and repurchases of its common stock pursuant
to open-market purchases, privately negotiated transactions or otherwise (over
and above such annual $20,000,000 limit) in an aggregate amount not exceed
$7,500,000 during the fourth (4th) Fiscal Quarter of Fiscal Year 2014.”
3.Ratification and Reaffirmation. Except as herein expressly modified or
amended, all the terms and conditions of the Credit Agreement and the other Loan
Documents are hereby ratified, affirmed, and approved. As of the date hereof,
Borrowers hereby reaffirm and restate each and every warranty and representation
set forth in any Loan Document, in each case except to the extent such warranty
or representation expressly relates to an earlier date.


4.Reaffirmation of Guaranty. Guarantors hereby ratify, confirm, reaffirm and
covenant that the Subsidiary Guaranty Agreement which they have executed is
validly existing and binding against each of them under the terms of such
Subsidiary Guaranty Agreement. Guarantors hereby reaffirm and restate, as of the
date hereof, all covenants, representations and warranties set forth in the
Subsidiary Guaranty Agreement, and specifically reaffirm that each of their
obligations under the Subsidiary Guaranty Agreement extend and apply for all
purposes to the Credit Agreement as amended hereby.


5.No Novation. The parties hereto hereby acknowledge and agree that this
Amendment shall not constitute a novation of the indebtedness evidenced by any
of the Loan Documents, and further that the terms and provisions of the Loan
Documents shall remain valid and in full force and effect except as be herein
modified and amended.


6.For purposes of this Paragraph 6, the term “Borrower Parties” shall mean
Borrowers and Guarantors collectively and the term “Lender Parties” shall mean
Administrative Agent, Lenders and Issuing Bank, and shall include each of their
respective predecessors, successors and assigns, and each past and present,
direct and indirect, parent, subsidiary and affiliated entity of each of the
foregoing, and each past and present employee, agent, attorney‑in‑fact,
attorney‑at‑law, representative, officer, director, shareholder, partner and
joint venturer of each of the foregoing, and each heir, executor, administrator,
successor and assign of each of the foregoing; references in this paragraph to
“any” of such parties shall be deemed to mean “any one or more” of such parties;
and references in this sentence to “each of the foregoing” shall mean and refer
cumulatively to each party referred to in this sentence up to the point of such
reference. Each Borrower and each Guarantor hereby acknowledges, represents and
agrees: that, as of the date hereof,



--------------------------------------------------------------------------------



Borrowers and Guarantors have no defenses, setoffs, claims, counterclaims or
causes of action of any kind or nature whatsoever with respect to the Credit
Agreement, the Subsidiary Guaranty Agreement, the other Loan Documents or the
Obligations, or with respect to any other documents or instruments now or
heretofore evidencing, securing or in any way relating to the Obligations (all
of said defenses, setoffs, claims, counterclaims or causes of action being
hereinafter referred to as “Loan Related Claims”); that, to the extent that
Borrowers or Guarantors may be deemed to have any Loan Related Claims as of the
date hereof, Borrowers and Guarantors do hereby expressly waive, release and
relinquish any and all such Loan Related Claims, whether or not known to or
suspected by Borrowers and Guarantors; that Borrowers and Guarantors shall not
institute or cause to be instituted any legal action or proceeding of any kind
based upon any Loan Related Claims; and that Borrowers and Guarantors shall
indemnify, hold harmless and defend all Lender Parties from and against any and
all Loan Related Claims and any and all losses, damages, liabilities and related
reasonable expenses (including reasonable fees, charges and disbursements of any
counsel for any Lender Parties) suffered or incurred by any Lender Parties as a
result of any assertion or allegation by any Borrower Parties of any Loan
Related Claims or as a result of any legal action related thereto, provided that
such indemnity shall not , as to any Lender Parties, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the gross negligence or willful misconduct of
such Lender Parties or (ii) a claim brought by any Borrower or Guarantor against
any Lender Parties for breach in bad faith of such Lender Parties’ obligations
under any Loan Document. Notwithstanding the foregoing provisions of this
Paragraph 6, Borrowers and Guarantors make no such releases, representations,
warranties, standstills or agreements with respect to any future Loan Related
Claims.


7.Authority. Each Borrower and Guarantor hereby represents and warrants that the
execution, delivery and performance of this Amendment by it has been duly
authorized by all necessary actions of each Borrower and Guarantor, and do not
and will not violate any provision of law, or any writ, order or decree of any
court or governmental authority or agency or any provision of the organizational
documents of any Borrower or Guarantor, and do not and will not, with the
passage of time or the giving of notice, result in a breach of, or constitute a
default or require any consent under, or result in the creation of any Lien upon
any property or assets of any Borrower or Guarantor pursuant to, any law,
regulation, instrument or agreement to which any Borrower or Guarantor is a
party or by which any Borrower or any Guarantor or any of their respective
properties may be subject, bound or affected.


8.No Waiver or Implication. Borrowers and Guarantors hereby agree that nothing
herein shall constitute a waiver by Administrative Agent or any Lender of any
default, whether known or unknown, which may now exist under the Credit
Agreement or any other Loan Document. Borrowers and Guarantors hereby further
agree that no action, inaction or agreement by Administrative Agent or any
Lender, including, without limitation, any extension, indulgence, waiver,
consent or agreement of modification which may have occurred or have been
granted or entered into (or which is now occurring or is being granted or
entered into hereunder or otherwise) with respect to nonpayment of the Loans or
any portion thereof, or with respect to matters involving security for the
Loans, or with respect to any other matter relating to the Loans, shall require
or imply any future extension, indulgence, waiver, consent or agreement by
Administrative Agent or any Lender. Borrowers and Guarantors hereby acknowledge
and agree that Administrative Agent and Lenders have made no agreement, and are
in no way obligated, to grant any future extension, indulgence, waiver or
consent with respect to the Loans or any matter relating to the Loans.


9.No Release of Collateral. Borrowers and Guarantors further acknowledge and
agree that this Amendment shall in no way occasion a release of any collateral
held by Administrative Agent as security to or for the Loans, and that all
collateral held by Administrative Agent as security to or for the Loans shall
continue to secure the Loans.



--------------------------------------------------------------------------------



10.Strict Compliance. Except as expressly modified hereby, Borrowers and
Guarantors are hereby notified that Administrative Agent, the Issuing Bank and
the Lenders demand that Borrowers and Guarantors strictly comply with the terms
of this Amendment, the Credit Agreement and the other Loan Documents, in each
case, as amended hereby. This notice evidences the intent of Administrative
Agent, the Issuing Bank and the Lenders to rely on the exact terms of this
Amendment and the Credit Agreement and the other Loan Documents, in each case,
as amended hereby.


11.Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original hereof and submissible into evidence
and all of which together shall constitute one instrument.


12.Headings. The headings of the paragraphs and other provisions hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Amendment.


13.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of Borrowers, Guarantors, Administrative Agent, Lenders, Issuing Bank
and their respective heirs, successors and assigns, whether voluntary by act of
the parties or involuntary by operation of law.


(Signatures on following page)





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Amendment and Waiver has been duly executed by the
parties hereto as of the day and year first above written.
PRGX GLOBAL, INC., a Georgia corporation, formerly known as PRG-Schultz
International, Inc.


By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 





[CORPORATE SEAL]




PRGX USA, INC., a Georgia corporation, formerly known as PRG-Schultz USA, Inc.




By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 





[CORPORATE SEAL]




PRGDS, LLC, a Georgia limited liability company


By:
/s/ Robert B. Lee
(SEAL)
Name:
Robert B. Lee
 
Title:
CFO
 





PRGFS, INC., a Delaware corporation


By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]


(Signatures continue on following page)



--------------------------------------------------------------------------------



PRG INTERNATIONAL, INC., a Georgia corporation






By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]






PRGTS, LLC, a Georgia limited liability company






By:
/s/ Robert B. Lee
(SEAL)
Name:
Robert B. Lee
 
Title:
CFO
 







PRGX ASIA, INC., a Georgia corporation, formerly known as The Profit Recovery
Group Asia, Inc.






By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]






PRGX AUSTRALIA, Inc., a Georgia corporation, formerly known as PRG-Schultz
Australia, Inc.




By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]


(Signatures continue on following page)



--------------------------------------------------------------------------------



PRGX BELGIUM, INC., a Georgia corporation, formerly known as PRG-Schultz
Belgium, Inc.




By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]






PRGX BRASIL, LLC, a Georgia limited liability company, formerly known as
PRG-Schultz Brasil, LLC






By:
/s/ Robert B. Lee
(SEAL)
Name:
Robert B. Lee
 
Title:
CFO
 







PRGX CANADA, LLC, a Georgia limited liability company, formerly known as
PRG-Schultz Canada, LLC






By:
/s/ Robert B. Lee
(SEAL)
Name:
Robert B. Lee
 
Title:
CFO
 





PRGX EUROPE, INC., a Georgia corporation, formerly known as PRG-Schultz Europe,
Inc.






By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]


(Signatures continue on following page)



--------------------------------------------------------------------------------



PRGX FRANCE, INC., a Georgia corporation, formerly known as PRG-Schultz France,
Inc.




By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]






PRGX GERMANY, INC., a Georgia corporation, formerly known as The Profit Recovery
Group Germany, Inc.




By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]






PRGX MEXICO, INC., a Georgia corporation, formerly known as The Profit Recovery
Group Mexico, Inc.






By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]


(Signatures continue on following page)



--------------------------------------------------------------------------------



PRGX NETHERLANDS, INC., a Georgia corporation, formerly known as The Profit
Recovery Group Netherlands, Inc.




By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]






PRGX NEW ZEALAND, INC., a Georgia corporation, formerly known as The Profit
Recovery Group New Zealand, Inc.




By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]






PRGX PORTUGAL, INC., a Georgia corporation, formerly known as PRG-Schultz
Portugal, Inc.






By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]


(Signatures continue on following page)



--------------------------------------------------------------------------------



PRGX SCANDINAVIA, INC., a Georgia corporation, formerly known as PRG-Schultz
Scandinavia, Inc.




By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]




PRGX SPAIN, INC., a Georgia corporation, formerly known as The Profit Recovery
Group Spain, Inc.




By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]




PRGX SWITZERLAND, INC., a Georgia corporation, formerly known as PRG-Schultz
Switzerland, Inc.




By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]




PRGX TEXAS, INC., a Texas corporation, formerly known as HS&A Acquisition - UK,
Inc.




By:
/s/ Robert B. Lee
 
Name:
Robert B. Lee
 
Title:
CFO
 



[CORPORATE SEAL]


(Signatures continue on following page)





--------------------------------------------------------------------------------



PRGX COMMERCIAL LLC, a Georgia limited liability company






By:
/s/ Robert B. Lee
(SEAL)
Name:
Robert B. Lee
 
Title:
CFO
 







(Signatures continue on following page)





--------------------------------------------------------------------------------



SUNTRUST BANK, as Administrative Agent, the sole Lender and Issuing Bank




By:
/s/ Mark Clegg
 
Name:
Mark Clegg
 
Title:
VP Commercial Portfolio Manager
 



(End of signatures)







